Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.      Claims 1-4 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2018/0118969 Ishikawa et al. in view of US Pat. Application Publication No. 2012/0136119 Davis et al. with US Pat. Application Publication No. 2005/0282937 Petersen being cited as evidence that ether groups are ortho, para directors.

Regarding claims 1, 7, 8, and 15:

Ishikawa discloses aqueous dispersions containing particles of fluoropolymer particles and (meth)acrylate polymer particles and surfactant.  See Ishikawa, paragraphs [0205] and [0206].  The fluoropolymer contains all VdF, TFE, and CTFE which gives 100% of fluoroolefin units.  These units are defined in Ishikawa, paragraph [0046].  The (meth)acrylate polymer  particles of Ishikawa, paragraph [0206] contain 2.795 moles of alkyl (meth)acrylate units per 
The dispersion of Ishikawa, paragraphs [0205] and [0206] contains polyoxyalkylene polycyclic phenyl ether sulfate ammonium salt as surfactant.  The specifics of Ishikawa’s polyoxyalkylene polycyclic phenyl ether sulfate ammonium salt surfactant are not seen.  Ishikawa’s polyoxyalkylene polycyclic phenyl ether sulfates encompass the instantly claimed surfactants which are polyoxyalkylene polycyclic phenyl ether sulfates.

Davis discloses using surfactants falling within the scope of those of the instant claims to be useful in making aqueous dispersions of (meth)acrylate polymer particles which may contain halogenated vinyl monomers, which encompass fluorovinyl monomers.  See Davis, paragraphs [0010], noting n being 2 or 3, x being 2-48, Z giving the sulfate anion, and M being the cation of sodium or ammonia such that the surfactants of Davis include surfactants falling within the scope of those of the instant claims.  Davis, paragraph [0012] discloses conducting emulsion polymerization with these surfactants.  Note Davis, paragraphs [0013] and [0017], particularly noting the halogenated vinyl monomers.  See Davis, paragraph [0025].  The surfactant therein falls within the scope of the instantly claimed surfactant, including those of the instant claims 1, 7, and 8.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to use the instantly claimed surfactant as the surfactant for making Ishikawa’s aqueous dispersions of fluoropolymer particles and (meth)acrylate polymer particles and surfactant because the instantly claimed surfactants are encompassed by Ishikawa’s 

The method of Ishikawa, paragraphs [0205] and [0206] in view of Davis falls within the scope of the method of the instant claim 15.

Ishikawa in view of Davis thereby makes obvious the instant claims 1, 7, 8, and 15. 

Regarding claim 2:

Ishikawa’s polymerization of paragraphs [0205] and [0206] will necessarily cover the fluoroolefin polymer particles of paragraph [0205] with the (meth)acrylate polymer particles of [0206] to give Ishikawa’s composite particles.  These core-shell composite particles fall within the scope of the instant claim 2.  This fluoroolefin core/(meth)acrylate shell is further described by Ishikawa at paragraph [0091].  It would have been clear to the ordinary skilled artisan reading Ishikawa that the core-shell structure of the instant claim 2 is obtained by Ishikawa’s paragraphs [0205] and [0206].

Regarding claim 3:

The instant claim 3 is directed to the final aqueous dispersion of claim 1.  The dispersions of Ishikawa in view of Davis, as discussed above, encompass dispersions which may be obtained from using the intermediate dispersion forms of the instant claim 3.  The instant claim 3 does not describe the particulars necessary to distinguish the final product of the instant claim 3 over that of Ishikawa in view of Davis.  It is not seen that the intermediate form of the various polymer particles therein distinguishes the dispersion of the instant claim 3 over the dispersions of Ishikawa in view of Davis which are discussed above.  See MPEP 2113.

Regarding claim 4:

Ishikawa and Davis do not specify the surfactant of the instant claim 4.
Petersen shows ether groups to be ortho, para directors at paragraph [0046].  Therefore, particularly when Davis’ surfactants contain three of the styrene derived phenylalkyl moieties, there will necessarily be two of the phenylalkyl groups bonded to a carbon atom at an ortho position to the carbon atom in the benzene ring to which the polyethersulfate group is bonded.  See MPEP 2112.

Regarding claim 9:

Ishikawa, paragraphs [0205] and [0206] disclose a final aqueous dispersion having 51.5% by mass of solids.  Ishikawa, paragraph [0211], Table 1, Synthesis Example 1 shows that the 

Regarding claim 10:

The tetrafluoroethylene, chlorotrifluoroethylene, and vinylidene fluoride of Ishikawa, paragraph [0205] fall within the scope of the instant claim 10.

Regarding claim 11:

Ishikawa does not exemplify any of their inventions with (meth)acrylate polymers falling within the scope of the instant claim 11.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to make the aqueous polymer dispersions of Ishikawa discussed above using the monomers consisting of those of the instant claim 11 because such (meth)acrylate polymer particles are encompassed by Ishikawa, paragraphs [0056], which shows that only alkyl (meth)acrylate monomers need to be in their polyacrylates, [0061] includes the monomers of the instant claim 11, Ishikawa’s preference for the presence of other additional monomers does not require them to be present, and such polyacrylates would have been expected to give predictable effects to the final composition, such as predictable glass transition temperatures.  It is noted that the Fox equation for Tgs is useful in calculating the glass transition temperature (Tg).

Regarding claim 12:

Ishikawa, paragraph [0206] discloses the use of 0.120 mole of hydroxyethyl methacrylate per 3.030 moles of monomers in the polyacrylate which gives 3.960 mole % of hydroxyethyl methacrylate which falls within the scope of the instant claim 12.

Regarding claims 13 and 14:

The coating composition of Ishikawa in view of Davis, as discussed above and as further discussed in Ishikawa, paragraph [0209] falls within the scope of the instant claim 13.  Articles coated therewith fall within the scope of the instant claim 14.

3.     Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Ishikawa and Davis are representative of the closest prior art seen by the examiner.  These references do not disclose the inventions of the instant claims 5 and 6 and the prior art considered does not provide proper rationale to modify the teachings of Ishikawa or Davis into the inventions of the instant claims 5 and 6.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/PATRICK D NILAND/Primary Examiner, Art Unit 1762